Name: Commission Regulation (EEC) No 3028/90 of 19 October 1990 authorizing Italy not to apply in certain areas the scheme for the extensification of production
 Type: Regulation
 Subject Matter: agricultural policy; NA;  economic policy;  cultivation of agricultural land;  regions of EU Member States
 Date Published: nan

 No L 288/12 Official Journal of the European Communities 20. 10. 90 COMMISSION REGULATION (EEC) No 3028/90 of 19 October 1990 authorizing Italy not to apply in certain areas the scheme for the extensification of production THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures ('), as last amended by Regulation (EEC) No 2176/90 Q, and in particular Article 32a (1 ) thereof, Whereas Commission Regulation (EEC) No 1273/88 (3) lays down criteria for delimiting the regions or areas which may be exempted from the schemes for the set ­ aside of arable land, extensification and the conversion of production ; Whereas Commission Regulation (EEC) No 2157/89 (4) authorizes Italy not to apply in certain areas the scheme for the set-aside of arable land ; Whereas Italy has applied for the autonomous province of Trento to be excluded from the scheme for the extensifi ­ cation of production ; whereas that province's utilized agricultural area represents 0,92 % of the utilized agricul ­ tural area of Italy ; Whereas in view of the high risk of depopulation the area referred to in the abovementioned application meets the criteria laid down in Regulation (EEC) No 1 273/88 ; Whereas the treasures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION : Article 1 Italy is hereby authorized, pursuant to Article 32a (1 ) of Regulation (EEC) No 797/85, not to apply the scheme for the extensification of production provided for in Title 02 of that Regulation in die autonomous province of Trento. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 93, 30. 3. 1985, p. 1 . (2) OJ No L 198, 28 . 7. 1990, p. 6. (3) OJ No L 121 , 11 . 5 . 1988, p. 41 . (&lt;) OJ No L 207, 19 . 7. 1989, p. 14.